Citation Nr: 1132626	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-20 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a service-connected right ankle disability.

3.  Entitlement to an increased evaluation for a right ankle disability, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for memory loss and headaches secondary to a traumatic brain injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1966 to June 1968.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2008, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The issues of entitlement to service connection for a bilateral knee disorder, to include as secondary to a service-connected right ankle disability, entitlement to an increased evaluation for a right ankle disability, and entitlement to an increased evaluation for memory loss and headaches secondary to a traumatic brain injury, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not support a finding that the Veteran's diabetes mellitus, type II, is related to service, to include any Agent Orange exposure.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, to include as due to Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

Under the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).   A March 2007 letter sent to the Veteran prior to initial adjudication essentially provided the required notice.  That letter, however, did not provide notice of the provisions regarding presumptive service connection for diabetes mellitus, type II.  The Board finds that there is no prejudice to the Veteran in proceeding to adjudication of this claim because a reasonable person would understand from the notice what was needed to prove service connection.  The June 2008 statement of the case contained the provisions indicating the circumstances where presumptive service connection is awarded.  Additionally, it appears the Veteran had actual knowledge of the requirements for presumptive service connection, because at the hearing, the Veteran and his representative provided testimony regarding his service on the Korean Demilitarized Zone (DMZ).  Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), service personnel records (SPRs), VA medical records, and identified private medical records have been obtained.   The Board notes that VA medical records dated after May 2008 are not associated with the claims file.  See 38 C.F.R. § 3.159(c)(2).  But there is no prejudice to the Veteran in adjudicating this issue because the denial of service connection herein is based upon a lack of in-service Agent Orange exposure or a diabetes mellitus, type II, diagnosis during service or within one year after service discharge.  Recent VA medical treatment records cannot provide such relevant evidence.  Accordingly, the Board finds that remand of this issue is not required.

Additionally, VA did not provide the Veteran with a medical examination but none is required in this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  As is further addressed below, diabetes mellitus, type II, was not diagnosed during service or within one year of service discharge and Agent Orange exposure has also not been shown.  Thus, no examination is warranted.  Further, the Veteran provided testimony at a December 2008 Board hearing, at which the importance of showing the requisite service was noted.  There is no indication in the record that any other evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Service connection

The Veteran alleges that he was exposed to Agent Orange during his service in Korea, while stationed at the DMZ.  At the Board hearing, he stated that the only time he was not present at the DMZ was when he visited Seoul.  He stated that he did not remember any spraying while at the DMZ.  The Veteran's representative indicated during the December 2008 hearing that the Veteran was diagnosed with diabetes at the VA medical center in December 2008.  

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain specified diseases, to include diabetes mellitus, type II.  38 C.F.R. §§ 3.307, 3.309.  A veteran is presumed exposed to an herbicide agent if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "[S]ervice in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii).

The Department of Defense has confirmed that Agent Orange was also used along the Korean DMZ from April 1968 through August 31, 1971.  See 76 Fed. Reg. 4,245, 4,246 (Jan. 25, 2011) (to be codified at 38 C.F.R. § 3.307(a)(6)(iv)).  Only specific units stationed at the DMZ are presumed to have exposure to Agent Orange.  See VA Adjudication Procedure Manual, MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.

Notwithstanding the foregoing, the Veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease o diabetes mellitus, type II r injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, diabetes mellitus, type II may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's STRs are silent regarding diabetes mellitus, type II.  The service entrance and discharge reports of medical history did not note diabetes.  Similarly, the service entrance and discharge reports of medical examination noted normal systems.  The Veteran's SPRs indicate service in Korea from October 1966 to October 1967.  

Post-service discharge, a November 2002 private medical record indicates the Veteran was borderline diabetic.  VA medical records from December 2003 and June 2004 noted a diagnosis of diabetes mellitus, type II.  In a March 2005 VA record, the physician noted that the diabetes mellitus, type II diagnosis was removed from the problem list, as there was no evidence that the Veteran was diabetic.  

The Board finds that the evidence of record does not support a finding of service connection for diabetes mellitus, type II.  There is currently diagnosed diabetes mellitus, type II.  See 38 C.F.R. § 3.303(a), (b); Shedden, 381 F.3d at 1167.  But the evidence of record does not establish that the Veteran was exposed to Agent Orange during service.  The Veteran was in Korea from October 1966 to October 1967, which is 6 months prior to the beginning of the usage of Agent Orange along the DMZ.  Additionally, the Veteran has testified that he did not see Agent Orange being sprayed while stationed at the DMZ.  No other evidence has been submitted in support of Agent Orange exposure.  Accordingly, entitlement to presumptive service connection on the basis of Agent Orange exposure is not warranted.

Further, diabetes mellitus, type II was not diagnosed during service or within one year of service discharge.  38 C.F.R. §§ 3.303, 3.307, 3.309; Shedden, 381 F.3d at 1167.  The first diagnosis of record was in 2002, over 30 years after service discharge.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  Moreover, the other lay and medical evidence of record does not suggest that the Veteran's diabetes mellitus, type II is related to service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; Shedden, 381 F.3d at 1167.  Accordingly, direct service connection for diabetes mellitus, type II, is not warranted.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, type II, is denied.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims.  Remand is required to obtain VA medical records, a VA medical opinion regarding the knee condition, and a VA examination regarding the Veteran's traumatic brain injury residuals.  

Regarding the three claims being remanded, remand is required to obtain VA medical records.  Where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records, because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The most recent VA medical records are dated in May 2008.  At the December 2008 Board hearing ,the Veteran testified that he had been seen that week at the VA outpatient clinic in La Cruces, New Mexico, for his traumatic brain injury residuals, bilateral knee condition, and right ankle condition.  Accordingly, these records must be obtained on remand.

Regarding the claim of entitlement to an increased evaluation for memory loss and headaches secondary to a traumatic brain injury, the appeal must be remanded for an examination.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326(a) (2010).  The most recent traumatic brain injury examination was in April 2007.  At the December 2008 Board hearing, the Veteran and his wife asserted that his symptoms, including increased dizziness, headaches, blackouts, and memory loss, had worsened.  Accordingly, the RO must provide the Veteran with an appropriate examination. 

Regarding the claim for service connection for a bilateral knee disability, to include as secondary to a service-connected right ankle disability, remand is required to obtain a medical opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Generally, a medical opinion should address all appropriate theories of entitlement.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Here, a March 2007 VA medical opinion stated that the bilateral knee condition is less likely than not related to his service-connected right ankle condition.  The opinion, however, did not address whether the service-connected right ankle disability aggravated the bilateral knee conditions.  Accordingly, remand is required to obtain such an opinion.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center, to include the Las Cruces, New Mexico VA outpatient clinic, and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can also provide alternative forms of evidence.  Associate all documents obtained with the claims file.

2.  Provide the Veteran with an appropriate examination to determine the current severity of his service-connected traumatic brain injury residuals.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The current Compensation and Pension Examination Traumatic Brain Injury Examination Guidelines must be followed.  The examiner is specifically requested to identify all residual symptoms (including all subjective complaints) that are determined to be related to the in-service head injury.  

3.  Request an addendum opinion from the same VA examiner who conducted the March 2007 examination.  The claims folder, including a copy of this remand, must be made available to the examiner.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is more or less likely than not that the bilateral knee disorders have been aggravated by the Veteran's service-connected right ankle disability.

If the examiner determines that a new examination is required, one must be conducted.  If the same examiner is not available, the AMC must afford the Veteran a new comprehensive examination to determine the etiology of the bilateral knee disorders.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is more or less likely than not that the Veteran's knee disorders are caused or aggravated by active military service.  The examiner must also provide an opinion, in light of the examination findings and the service and post-service evidence of record, whether it is more or less likely than not that the bilateral knee disorders are caused or aggravated by the service-connected right ankle disability.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


